OPINION — AG — **** COUNTY COMMISSIONERS — RENTAL AND LEASE PURCHASE AGREEMENTS **** PURSUANT TO 62 Ohio St. 1970 Supp., 430.1 [62-430.1] AND 62 Ohio St. 1961 430.2 [62-430.2] AND 62 Ohio St. 1961 430.3 [62-430.3], WHICH AUTHORIZE A BOARD OF COUNTY COMMISSIONERS TO ENTER INTO RENTAL AGREEMENTS AND LEASE PURCHASE AGREEMENTS FOR EQUIPMENT, MACHINERY, ETC., THE BOARD OF COUNTY COMMISSIONERS AND THE VENDOR OR LESSOR MAY ENTER INTO A NEW RENTAL AGREEMENT OR LEASE PURCHASE AGREEMENT ON THE SAME PIECE OF MACHINERY OR EQUIPMENT THAT HAS PREVIOUSLY BEEN THE SUBJECT OF A PRIOR RENTAL OR LEASE PURCHASE AGREEMENT. CITE: 62 Ohio St. 1961 430.2 [62-430.2], OPINION NO. 67-420 OPINION NO. 67-420 (TODD MARKUM)